Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Non-Final Rejection 

 The Status of Claims:
Claims 1-20 are pending. 
Claims 1-9, 12-20 are rejected. 
Claims 10-11 are objected. 

DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application  claims benefit of 62/906,262 09/26/2019

    Drawings
3.         The drawings filed on 9/25/2020 are accepted by the examiner. 
        IDS
4.          The IDS filed on 5/12/21 is reviewed by the examiner.

Claim Objections
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation  “R is an alkyl”  is recited. This expression is improper because the claim does not specify the carbon atom range for the ”alkyl’ group.  
the examiner recommends to put the specific carbon atom range for the ”alkyl’ group. in the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-9, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koehle et al (ChemSusChem 2017, 10, 91– 98) in view of Wikipedia (Chemical Reactor, November, 2018, p.1-6) and Durst et al (Experimental Organic Chemistry, Properties of Common Solvent, 1980, p.1460-147).

Applicant claims the followings:
1. A method for preparing a compound of Formula I,[AltContent: rect]with a bifunctional copper-based catalyst for selective hydrodeoxygenation of the ketone moiety in the presence of a solvent, wherein R is an alkyl.  
2. The method of claim 1, wherein said bifunctional copper-based catalyst is a heterogeneous catalyst selected from the group consisting of 10% Cu/SiO2, 10% Cu/PERLKAT 46-10, 10% Cu/PERLKAT 79-3, 10% Cu/HZSM5, and 10% Cu/zeolite Y.  
3. The method of claim 2, wherein said bifunctional copper-based catalyst is a heterogeneous catalyst selected from the group consisting of 10% Cu/zeolite Y, 10% Cu/HZSM- 5, and 10% Cu/PERLKAT 79-3.  
4. The method of claim 1, wherein the compound of Formula II is present in an amount of about 5 to about 10 moles relative to 1 mole of the bifunctional copper-based catalyst.  
5. The method of claim 1, wherein said solvent is selected from the group consisting of hexane, cyclohexane, dimethylformamide (DMF), dimethyl sulfoxide (DMSO), dichloromethane, pentane, tetrahydrofuran (THF), and acetone.  
6. The method of claim 5, wherein the solvent is hexane.  
7. The method of claim 1, wherein the method is performed at a temperature in the range of about 160 0C to about 240 0C.  
8. The method of claim 7, wherein the method is performed at a temperature of about 220 oC.  
9. The method of claim 1, wherein said alkyl is linear or branched C120 alkyl.  
10. The method of claim 1, wherein said compound of Formula I is
11. The method of claim 9, wherein said alkyl is linear C>1 alkyl.  
12. The method of claim 1, wherein the method achieves at least 75% selective hydrodeoxygenation of the ketone moiety.  
13. The method of claim 1, wherein the method achieves at least 95% selective hydrodeoxygenation of the ketone moiety.  
14. The method of claim 1, wherein the method achieves at least 98% selective hydrodeoxygenation of the ketone moiety.  
15. The method of claim 1, wherein the compound of Formula I is a compound for use in the preparation of a surfactant.  
16. The method of claim 1, wherein the method is carried out in a batch reactor.  
17. The method of claim 1, wherein the method is carried out in a continuous flow reactor.  
18. The method of claim 17, wherein said reactor further comprises flowing hydrogen/argon gas.  
19. The method of claim 18, wherein the flowing hydrogen/argon gas comprises a mixture of 50% hydrogen and 50% argon.  
20. The method of claim 19, wherein said flowing hydrogen/argon gas has a flow rate of about 20 mL/min.  


Determination of the scope and content of the prior art
Koehle et al discloses a  process of converting 2-acetylfuran to  2-ethylfuran by a hydrodeoxygenation reaction in the followings:
Small-scale synthesis:
For hydrodeoxygenation of the acylated furans, reactant [0.11–0.12 gmL@1 2-acetyl-5-methylfuran (Sigma–Aldrich, + 98 %) or 2-acetyl-5-ethylfuran] in THF (Fisher) (16 mL total) was combined with copper chromite catalyst (0.1 g, Sigma–Aldrich) in a4790 50 mL Parr reactor with a magnetic stir bar .In the case of 2-acetylfuran (Aldrich, 99 %), a much higher ratio of catalyst to reactant was required, so 2-acetylfuran (15 mL, 0.065 g/mL) in THF was combined with copper chromite (0.5 g) as in Claims 1, 5  The reactor was sealed and purged with nitrogen gas and then filled with 400 psi (1 psi = 6894 Pa) hydrogen gas. The reactor was heated to 503 K(= 229.85 0 C)  as in Claims 7-8 and 16 with a ceramic band heater for 5h (not including a30min ramp time). The reactor was quenched after the desired reaction time using an ice bath.
Large-scale synthesis (10–40 g reactant):
A4571 1000 mL Parr reac-tor with a magnetic stir bar was used for larger scale experiments. For the reaction, 2-acetyl-5-methylfuran (10–40 g, Sigma–Aldrich,+ 98 %) or 2-acetyl-5-ethylfuran (30 g) were mixed with THF at 0.7 g/m concentration, and copper chromite catalyst (0.5–2 g) was added to the mixture as in Claims 4. The experimental procedure and reaction conditions are the same as described above for the smaller scale (50 mL reactor), except that the reaction time was 2h at 503 K, and the reaction was not quenched with an ice bath but allowed to cool to room temperature after reaction in air.(see page 97, the left col., the second & the third paragraphs)
As shown in Figure 2,conversion and selectivity for the reduction of 2 to 3 were very high (> 89 %) after 5h reaction.

    PNG
    media_image1.png
    128
    342
    media_image1.png
    Greyscale
(see page 92, scheme 1)
 
    PNG
    media_image2.png
    141
    338
    media_image2.png
    Greyscale

as in Claims 1 and 9 (in part) (see page 9, scheme 2)

    PNG
    media_image3.png
    601
    676
    media_image3.png
    Greyscale

 as in Claims 12-14(see page 94, Fig. 2)


The current invention, however, differs from the prior art in that the claimed continuous flow reactor and the use of hexane solvent during the process  and the mixture of hydrogen and argon  with a specific flow rate are  unspecified in the prior art  

 Wikipedia teaches that the most common basic types of chemical reactors are tanks (where the reactants mix in the whole volume) and pipes or tubes (for laminar flow reactors and plug flow reactors)
Both types can be used as continuous reactors or batch reactors, and either may accommodate one or more solids (reagents, catalysts, or inert materials), but the reagents and products are typically fluids (liquids or gases). Reactors in continuous processes are typically run at steady-state, whereas reactors (see page 1 , the last paragraph).

Furthermore, Durst et al describe the properties’ of common solvents to be used in a  chemical reaction and among them ,there are THF and hexane (see page 461, table 4.1)

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Koehle et al   art is that the Koehle et al  does not expressly teach  the claimed continuous flow reactor and the use of hexane solvent. The deficiencies of the Koehle et al  are cured by the Wikipedia and Durst et al

2. The difference between the instant application and the applied the Wikipedia art is that Wikipedia does not expressly teach the method for preparing a compound of Formula I, with a bifunctional copper-based catalyst for selective hydrodeoxygenation of the ketone moiety in the presence of a solvent and the use of hexane solvent. The deficiencies of Wikipedia are cured by Koehle et al and Durst et al

3. The difference between the instant application and the applied the Durst art is that Durst does not expressly teach the method for preparing a compound of Formula I, with a bifunctional copper-based catalyst for selective hydrodeoxygenation of the ketone moiety in the presence of a solvent and the use of the claimed continuous flow reactor. The deficiencies of Durst are cured by Koehle et al and Wikipedia 


Resolving the level of ordinary skill in the pertinent art.
Regarding the Claim 6,  with respect to the lack of disclosing the claimed hexane solvent , the  Koehle et al  prior art is silent about it. However, it does teach the use of THF for the hydrodeoxygenation reaction (see page 94, Fig. 2). Furthermore, Durst et al describe t the properties’ of common solvents to be used in a  chemical reaction and among them ,there are THF and hexane (see page 461, table 4.1). From this, there is a teaching of equivalence between them as for the selection of a solvent for the chemical process. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to use hexane as an attentive to  in the  Koehle et al process.. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
Regarding the Claim 17,  with respect to the lack of disclosing the claimed continuous flow reactor, Wikipedia does mention that a batch reactor and a continuous flow reactor are available for either accommodating one or more solids (reagents, catalysts, or inert materials),  Also, Koehle et al  does mention  the use of a reactor for  the small and large-scale synthesis .(see page 97, the left col., the second & the third paragraphs). Therefore, it would have been obvious to the skilled artisan in the art to be motivat the mixture of hydrogen and argon ed to add the continuous flow reactor for synthesizing 2-ethylfuran
from 2-acetylfuran as an alternative to the batch reactor  in order to increase the productivity of the product. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.
Regarding the Claim 18-20   with respect to the lack of disclosing the claimed the mixture of hydrogen and argon with a specific flow rate, Koehle et al   does mention the application of nitrogen gas and hydrogen for the process.  Furthermore, in the chemical industry , the use of argon gas  is well-known in the art.  Furthermore, although the specific flow rate for the gas mixture containing hydrogen and argon is silent in the prior art, . However  it is reasonable for the skilled artisan in the chemist to choose argon as an alternative option to nitrogen since its useage is commonly known as for an inert gas.. Furthermore, the limitation of a process with respect to the flow rate does not impart patentability to the process when such a value is one of those which would be determined by one of ordinary skill in the field  of a chemical process  in achieving an  optimum condition.. The flow rate of the gas mixture is well-understood by those of ordinary skill in the art to be a result-effective variable, especially when attempting to control the effective outcome by selecting the optimum range of the flow rate of the gaseous mixture containing hydrogen and argon. Therefore, it would have been obvious to the skilled artisan in the art to be motivated to control the optimum range of the flow rate of the gaseous mixture containing hydrogen and argon during the process. This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art.




Considering objective evidence present in the application indicating obviousness or nonobviousness.
Koehle expressly discloses the process of converting 2-acetylfuran to 2-ethylfuran  in the presence of  copper chromite catalyst  and hydrogen gas in THF at 503 K  (= 229.85 0 C) through the hydrodeoxygenation reaction. Furthermore, Wikipedia does mention that  either the batch reactor or the continuous flow reactor is available for accommodating one or more solids (reagents, catalysts, or inert materials),  Also, Koehle et al  does mention  the use of a reactor for  the small and large-scale synthesis .(see page 97, the left col., the second & the third paragraphs). Also, Durst describes the properties’ of common solvents to be used in a chemical reaction and among them ,there are THF and hexane (see page 461, table 4.1). From this, there is a teaching of equivalence between them as for the selection of a solvent for the chemical process. 
Koehle and Wikipedia are commonly related to the use of the batch reactor or that of the continuous flow reactor. In addition, Durst  does show the availability of either THF or hexane as a well-known solvent for a reaction process.
So, if the skilled artisan in the art had desired to develop the process of converting 2-acetylfuran to 2-ethylfuran efficiently by the hydrodeoxygenation reaction,  , it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate the teachings of Wikipedia ’s use of  the continuous flow reactor in combination with Durst’s well-known hexane solvent into Koehle process in orther to optimize the overall process .
. This is because the skilled artisan in the art would expect such prior art to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-9, 12-20 are rejected. 
Claims 10-11 are objected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/02/2022